PER CURIAM.
Appellants, who are Washington state inmates, appeal the district court’s order dismissing their petition filed under 28 U.S.C. § 2241 (1994) for improper venue. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Middleton v. Washington State Dep’t of Corr. Corp., No. CA-01-867 (E.D.Va. Nov. 20, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.